 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDquarter."In accordance with theTFooltoorthdecision, it will he recouunendedthat the Respondent, upon reasonable request, make available to She Board andits agents all records pertinent to analysis of the amount due as hack payThe unfair labor practices found reveal on the part of the Respondent suchfundamental antipathy to the objectives of the Act as to justify an ucferencethat the commission of other unfair labor practices may be anticip,iledThepreventive purposes of the Act may be frustrated unless the Respondent isrequired to take some affirmative action to dispel the threatItwill be, recom-mended, therefore, that Respondent cease and desist {rem in any mannerrights guaranteed by the Act.Upon the basis of the foregoing findings of tact and upon the entire recordin the case, the undersigned makes the followingCONCLUSIONS on' LAw1.International Union of Mine, Mill& Smelter Workers is a labor organizationwithin the meaning of Section 2(5) of the Act2.All production and maintenance employeesat the Respondent'ssawmill,planermill,and yard at Savannah,Georgia, excludingofficeand clericalemployees,watchmen,and supervisors,constitutea unit appropn auto for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act.3 International Union of Mine,Mill & SmelterWorkers wason April 14, 1050,and at all times since then has been the exclusive representative of all encployoesin said unit for the purposesof collectivebargaining within the nie.uung of Sec-tion 9 (a) of the Act.4.By failing and refusing to bargain collectively with the Smelter Workersas the exclusive representative of its employees in the appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of encployment of doeBrown,the Respondent has engaged in andis engagingin unfair labor practiceswithin the meaning of Section 8 (a) (3) ofthe Act.6.By such discriminationand by interfcring'with, restraining,and coercingemployees in the exercise of therights guaranteedin Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within tilemeaning of Section 8(a) (1) of the Act.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication in this volumei5F.W Woolworth Company,90 NLRB 289.UNIONBus TERMINAL OF DALLAS,INC.andTRANSPORT WORKERS UNIONor AMERICA, CIO.Case No. 16-CA--328.November 30, 1951Decision and OrderOn February 21, 1951, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding finding that97 NLRB No. 47. UNION BUS TERMINAL OF DALLAS, INC.207the Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1), (3), and (5) of theNational Labor Relations Act and recommending that the Respondentcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.There-after the Respondent filed its exceptions to the Intermediate Reportand supporting brief.'The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theRespondent's exceptions and brief, and hereby adopts the findings,as they are consistent with this decision.1.At the hearing, the Respondent moved to dismiss the complaintinsofar as it alleged that the Respondent had refused to bargain withthe Union.As grounds for its motion, the Respondent argued thatthe Union was not the exclusive bargaining representative of theRespondent's employees in the appropriate unit, because the Unionwas certified by the Board at a time when its parent federation, theCIO, was not in compliance with Section 9 (h) of the Act.The TrialExaminer, relying upon the Board's decision that parent federationsdid not have to comply with Section 9 (h),2 denied the motion. Inview of the recentHighland Parkcase 3 and the recent amendentsto the Act, the Trial Examiner's rulings must be reversed.The CIO, with which the Union is, and was at all material timesherein, affiliated, did not comply with the requirements of Section 9(h) until December 22, 1949.Before that date, the Board neverthe-less processed the Union's petition and certified the Union as themajority representative of the Respondent's employees 4However,in theHighland Parkcase, decided May 14, 1951, the Supreme Courtof the United States held, adversely to the Board, that Section 9 (h)of the Act requires compliance by the parent federations of affiliatedUnions.Thus, it now appears that, as the CIO was not in complianceat any time during the pendency of the representation proceeding, theBoard was without power to conduct the investigation, to hold theelection, or to issue its certification therein.The entire representationproceeding, including the election and the certificate, was thereforeinvalid.I The request of the Respondent for oral argument is hereby denied as the record,includ-ing the exceptions and briefs,adequately present the issues and positions of the parties.2Northern Virginia Broadcasters,Inc,75 NLRB 11 (1947).3N. L. R. B. v. Highland Park ManufacturingCo , 341 U S 322 ; 71 S. Ct. 758.4Case No. 16-RC-419,not reported in bound volumes of Board decisions. 208DECISIONSOF NATIONAL LABORRELATIONS BOARDSection 18,5 recently enacted as an amendment to the Act, providesin the proviso thereto that no liability can be imposed for failure tohonor an election or certificate before October 22, 1951, the effectivedate of Section 18, where, as here, the election and certificate wereinvalid because of the failure of the CIO to comply with Section 9 (h)before December 22, 1949.Under the circumstances of this case, wefind that the Respondent's actions constituted such an excused "failureto honor" within the meaning of Section 18.We shall thereforedismiss the 8 (a) (5) allegation in the complaint .62. In view of our finding that the Respondent did not unlawfullyrefuse to bargain with the Union, the strike of December 24, 1949,was an economic strike and not an unfair labor practice strike as foundby the Trial Examiner.The strikers were therefore entitled to rein-statement upon their unconditional offer to return to work only if theirjobs had not been filled by permanent replacements at the date of theoffer to return.7The record shows that the jobs of all the strikers hadbeen filled by replacements on January 10, 1950, the date of the strikers'unconditional application for reinstatement.There is no evidence toshow that such replacements were not permanent.Accordiligly, wefind that the Respondent did not refuse to reinstate the strikers inviolation of Section 8 (a) (3).3.The Respondent's notice of December 26, 1949, to each of thestrikers is substantially the same as the notice considered by the Boardin theTexas Companycase."For the reasons stated in that decision,we find that the December 26 notice did not violate Section 8 (a) (3)of the Act.'We have found that the Respondent did not commit any unfairlabor practices in violation of Section (a) (1), (3), or (5) of the Act.As these are the only unfair labor practice allegations contained in thecomplaint, we shall dismiss the complaint in its entirety.'s Section 18 provides"No petition entertained,no investigation made,no election held,and no certification issued by the National Labor Relations Board, under any of the provi-sions of Section 9 of the National Labor Relations Act, as amended,shall be invalid byreason of the failure of the Congress of Industrial Organizations to have complied with therequirements of Section 9 (f), (g), or (h) of the aforesaid act prior to December 22, 1949,or by reason of the failure of the American Federation of Labor to have complied with theprovisions of Section 9 (f), (g), or(h) of the aforesaid act prior to November 7, 1947:Provided,That no liability shall be imposed under any provision of this act upon any per-son for failure to honor any election or certificate referred to above prior to the effectivedate of this amendment:Provided,however,That this proviso shall not have the effect ofsetting aside or in any way affecting judgments or decrees heretofore entered under Section10 (e) or(f) and which have become final"Public Law 189, 82nd Cong,Chapt 534, 1stSess,approved October 22, 1951,e CfReynoldscCManley Lumber Company, Inc,97 NLRB 188.Greenville Cotton Oil Company,92 NLRB 1033s 93 NLRB 1358,cf.United States Cold Storage Corporation,96 NLRB 1108 UNION BUS TERMINAL OF DALLAS, INC.Order209IT IS THEREFORE ORDERED that the complaint in the above-entitleddecision be, and it hereby is, dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.Appendix AJoe B. AutreyJoyce GriffinJames H. RainsAnnie May BriceAlphonzo HubertC. L. Reed, Jr.Roy T. BrittainH. W. HubleyD. M. RichmanWilliam BrooksA. J. JohnsonJoe RobertsonDavid A. BrownJ. T. JonesCoon SmithZelvie CampbellBilly E. LundyOdie SorrellsCalvin ConnerMrs. Billy E. LundyRufus WalkerNamon DaleBilly J. McGlaunMarlow WatsonFrank DewberryW. R. McWhorterJ.A.Winters, Jr.John GlennElla B. MeeksFred GossIntermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Transport Workers Union of America, CIO, hereincalled the Union, the General Counsel of the National Labor Relations Board,herein respectively called General Counsel and the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth, Texas), issued a complaintdated December 12, 1950, against Union Bus Terminal of Dallas, Inc., Dallas,Texas, herein called the Respondent, alleging that the Respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint, the charges, and notice of hearing were duly servedupon the Respondent and the Union.With respect to unfair labor practices the complaint alleges, in substance,that the Respondent: (1) Since November 9, 1949, has refused to bargain col-lectively with the Union as the exclusive representative of its employees in anappropriate unit; (2) caused by its refusal to bargain a strike among its em-ployees on December 24, 1949; (3) discriminatorily discharged on December 27and refused and failed to reinstate 30 named striking employees' on and after' Joe B. AutreyJoyce GriffinJames H RainsAnnie May BriceAlphonzo HubertC. L. Reed, Jr.Roy T. BrittainH. W HubleyD. M RichmanWilliam BrooksA. J. JohnsonJoe RobertsonDavid A. BrownJ T. JonesCoon SmithZelvie CampbellBilly E LundyOdie SorrellsCalvin ConnerMrs. Billy E. LundyRufus WalkerNamon DaleBilly J. McGlaunMarlow WatsonFrank DewberryW. R. McWhorterJ.A.Winters, JrJohn GlennElla B MeeksFred Goss 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 10, 1950, when they applied for reinstatement; and (4) by these actshas interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed by Section 7 of the Act.On December 26, 1950, the Respondent filed its answer, in which it deniedcommission of the alleged unfair labor practices.Pursuant to notice a hearing was held in Dallas, Texas, on January 3, 4, 5,and 6, 1951, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.Following the receipt of evidence, motions of the Respon-dent were denied to dismiss the complaint on grounds of (1) noncomplianceof the CIO, (2) laches, and (3) "the way in which" the Regional Office "handledthe case "All counsel waived the opportunity to argue orally.Briefs havebeen received from the Respondent and the Union.Upon the entire record in the case and from his observation of the witnesses;the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTUnion Bus Terminal of Dallas, Inc., is a Delaware corporation, having itsprincipal office and place of business in Dallas, Texas, where it is engaged in theoperation of the Union Bus Terminal, for the joint use of a number of bus lines,including Transcontinental Bus Systems, Inc., Continental Bus System, Inc.,.Texas Motor Coaches, Texas Electric Bus Lines, and Central Bus Lines. TheRespondent sells tickets to and handles baggage for passengers traveling in bothinterstate and intrastate commerce.Minimum sales annually amount to morethan $250,000, and a minimum of 100,000 passengers annually pass throughthis terminal.It is estimated that between 25 and 35 percent of such passengerstravel across State lines.The Respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVED -Transport Workers Union of America, CIO, is alabor organization admit-ting to membershipemployeesof the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesAt a Board-conducted election held November 9, 1949, the Union received themajority of the ballots cast.On November 11 A. R. Hardesty, an official of theUnion, telephoned to President A. J. Emory of the Respondent and asked that adate be set for an immediate negotiating meeting.Emory replied that he pre-ferred not to set a date until notice of certification had been received from theBoard.The next day Hardesty sent to Emory, accompanied by a proposedagreement, the following letter :Pursuant to our telephone conversation yesterday, I am enclosing a copyof our proposed working agreement which has been approved by the member-ship.As you suggested yesterday, we will expect to start negotiationsimmediately upon Board certification.The Respondent received notice of the Union's certification on November 21_The parties then agreed to meet on November 25. Negotiating meetings wereheld on November 25, December 5, 12, 13, 14, 15, and 16. As to events up to theclose of the meeting on December 16 there is little dispute in testimony on UNION BUS TERMINAL OF DALLAS,INC.211major matters. It is the claim of General Counsel and the Union, however,and sharply denied by the Respondent, that at the close of the December 16,meeting the parties were in agreement on contractual provisions but that Emorythereafter refused to sign the contract.Resolution of the conflict on this point,among others, appears in the next section.Following a brief meeting of the parties on December 24, concerning whichevidence is at variance, employees at the terminal struck.The cause of thestrike is the major issue in this case.About 30 of the Respondent's approximately 45 employees joined the strike.On December 26 the Respondent sent to each of the strikers the following wire :In view of the fact that this is a public transportation business and mustoperate as a public service you are advised to return to your job on yourregular shift ndt later than December 27th 1949 or report for duty notlater than 8 PM December 27th 1949 otherwise your job will be filled witha permanent replacement.A copy of the wire was also sent to the Union. General Counsel contends thatthis action by the Respondent constituted discriminatory discharge of theotrikers.After the beginning of the strike the parties met, with representatives of theU. S. Conciliation Service, on December 27, January 3, 10, and 11, 1950.Atthe January 10 meeting Hardesty gave Emory the following letter :This letter will constitute an offer made through the Transport WorkersUnion of America for the return of all strikers. at the Terminal to theirjobs without condition.All striking employees, thirty in number, are now ready and willing toreturn to work, and by this means make application for reinstatement. Thisis a continuing offer in the event it is not immediately accepted.Emory agreed to give his reply the next day. Although the record does notshow precisely what reply Emory made on January 11, if any, the Respondenthas failed and refused to reinstate any of the 30 strikers named in the com-plaint.Emory summarily ended the negotiating conferences on January 11by informing the union representative that if he wished to negotiate furtherwith it he would notify it through a United States Conciliator.No such notifica-tion was thereafter received by the Union.B. Negotiations up to and including December16, 1919It was General Counsel's contention at the hearing and urged by the Unionin its brief that the Respondent first refused to bargain on or about November11,when it declined to meet for negotiations until receiving formal notifica-tion by the Board of the Union's certification.Although in view of its conductthereafter, as described below, the Respondent's good faith declination on thatdate is in grave doubt, the Trial Examiner is unable to find that the pre-ponderance of evidence establishes that the Respondent was motivated by badfaith.The election of November 9 was between the Union and another labororganization ; 2 the Respondent reasonably may not have been certain, as urgedin its brief, that no objections to the election would be filed within the timeprovided by the Board's regulations. In any event, it is clear from Hardesty'sletter of November 12, quoted above, that this union official made no issue ofthe point, and merely agreed with Emory that negotiations would be started,"as you suggested yesterday," upon Board certification. In short, the Trial2Brotherhood of Railway and Steamship Clerks, etc. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer finds that the Respondent did not refuse tobargain onNovember11, 1949.Following Board certification the parties first met on November 25.8Althoughbe had received the Union's proposed contract with Hardesty's letter of No-vember 12, at the November 25 meeting Emory informed W. Don Ellinger, aunionofficial, and a committee of employees that he "had not had time to read"it and could not negotiate that day.Emory, as a witness, neither denied norexplained his having refused to -negotiate on November 25 concerning the termsof a proposal which had been in hispossessionfor nearly 2 weeks. In the opinionof the TrialExaminer,Emory first evidenced, by such refusal on this date, abad-faith approach to his legal obligation to bargain with the Union in goodfaith.In any event, two points were discussed and agreed upon at this con-ference.Upon inquiry from the Union Emory specifically affirmed that hewas "fully authorized to negotiate to a conclusion and sign an agreement."Hemade no mention at this meeting that he would have to, or would, consult hisboard of directors before completing any final agreement.A schedule of futuremeetings was agreed upon. It was agreed that negotiations would start on De-cember2 andcontinue thereafter each day, except Sunday, until either agreementor an impassewas reached.Emory alsoagreedto submit a written companycounterproposal by November 30.Following this meeting Hardesty sent aLetter to Emory containing the Union's understanding of the negotiating sched-ule agreedupon.Emory did not reply to this letter.No meeting was held on December 2. Although the union committee con-vened prepared to meet, a wire was received from Emory stating that he "wasgrounded" in another cityThe parties finallymet onDecember 5. Provisions of the twoproposals werediscussed.On December 12 anothermeeting washeld.'At this meeting Emory statedflatly that he would not agree to a contract unless two categories of employees(station auditor and dispatchers) were omitted from coverage in such contract.This position was contrary to that urged by the Respondent at the representationproceedings which preceded the election above referred to. Indeed, the Com-pany's brief in that case (16-RC-419) urges that the sole issue in that casewas determination of the question as to whether or not these two classificationsshould beincluded in the appropriate unit, the Companyinsistingthat theyshould be included, because nonsupervisory.The Board ruled in its favor andthe unit certified included them.'The TrialExamineris convincedand findsthat the Respondent, by refusing to agree to any contract unless the Unionyielded to its demand that the appropriate unit as found by the Board,at its owninsistence,clearly displayed bad-faithbargaining.That the Union finallyyielded is no valid defense for the Respondent's arbitrary action.8Many of the facts as to negotiating conferences are based upon a stipulation of theparties made at the opening of the hearing ; other details rest upon the credible testimony ofW. Don Ellinger, who led negotiations for the Union, and who as a witness testified largelyfrom notations made upon the face of documents used during negotiations.Ellinger wasan impressive witness, forthright and unshaken on cross-examination.6 Emory said he "recalled" meeting on December 6 and 7, but he testified as to nothingoccurring on either day.Both Ellinger and Hardesty denied that meetings were held onthose dates.On cross-examination Emory admitted that he was "not positive," and theTrial Examiner finds that his recollection on this point was mistaken.5 In its brief in the representation case the Respondent said : "The dispute is that theEmployer and the Intervenor (The Railway Brotherhood) contend that that unit shouldinclude the positions of dispatcher and station auditor, while the petitioner (the Union)wishes to eliminate those two positions as being supervisory.There is no other dispute." UNION BUS TERMINAL OF DALLAS,INC.213Negotiations were also continued on December 13, 14,15, and 16.Agreementwas reached upon many of the proposed contract provisions.It is unnecessaryhere to describe in detail the discussion on all points considered by the parties.It is the contention of General Counsel and the Union,however,that by injectinginto the negotiations of December 15 an entirely new proposal as to senioritythe Respondent also refused to bargain in good faith.Under the circumstancesdescribed in the record the Trial Examiner is not persuaded by the preponderanceof evidence that bad-faith bargaining on this point is established.As noted above, the major issue presented is whether or not at the close ofthe meeting on December 16 the parties were in full agreement,but that Emorydeclined to sign a contract and insisted for the first time that he must consulthis board of directors.In substance,Ellinger's version of this meeting is thatagreement was finally reached upon all points at issue, and that he then proposedto Emory : "Let's write this thing up and sign it up";but that Emory repliedthat he was without authority to sign and must first submit the matter to his"board of directors."Emory denied that agreement was reached on all mattersand that any question of his authority to sign was raised.He cited severalpoints which still remained in dispute at the close of this meeting.A sharpquestion of credibility is thus raised.The Trial Examiner is convinced, notonly from his observation of the two witnesses,but from Emory's admissionson cross-examination and on direct,and the probabilities inherent in thesituation described by Emory himself,that Ellinger's version is the more credible.Emory admitted that at the close of this meeting he told Ellinger, "Now thatwe are through here, I don't think there is anything particularly in our wayof reaching a complete agreement,"and further admitted that he had said hewanted "to take the opportunity to talk to some of the people on my board."It is unreasonable to believe that had there been any serious disagreement oncontractual provisions at the close of this meeting Emory would have made thestatement he admits having made.His admission that he "wanted"to submitthe agreement to his "board"lends support to Ellinger's testimony that Emory forthe first time claimed lack of authority to sign. It is also clear from Emory'stestimony that the parties had previously planned to meet on December 17.Onthat date Emory "left town," a departure which reasonably appears to have beenmade in the mutual belief that all contract differences had been ironed out, andthat further negotiations were unnecessary.It is also reasonable to believethat had there been material disagreement at the close of the December 16meeting, the Union would have protested against cessation of negotiating con-ferences.The Trial Examiner is convinced,and finds, that the parties at theclose of the December 16 meeting had reached agreement on all substantialpoints at issue, that for the first time Emory made the claim that he lackedauthority to sign any agreement without approval of his board of directors,and that he thereby clearly exhibited bad faith and, in effect, refused to bargain.C.Other events leading up to the strike of December 24Although questioned specifically, Emory did not deny and the TrialExaminerfinds that the next day, December 17, Emory called Ellinger and told him thathe "thought the response" of his directors"was favorable,"that one hadobjected to "the wording of a couple of minor matters"which would notaffect the meaning of the contract,and that although he was leaving he would heback on December 22 and would get in touch with him without fail by noonon Friday, December 23.986209-52-vol 97--15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 22 Ellinger called Emory's office.He wasnot in.Ellingertalked with Emory's secretary,who told him Emory would not be back thatday, butwas still,"in the Valley."Ellingertried to reach Emory at variousplaces suggestedby the secretary,butwas unableto locate him.On themorningof December 23 Ellinger receiveda wire fromEmory stating : "Impos-sible to arriveatDallasuntil tonight.Meeting will be held Saturday."Ellinger reasonably interpreted Emory's reference to a "meeting" to meana directors' meeting.The TrialExaminer doesnot credit Emory's claim atthe hearing, that in this wire he in factmeant ameeting with the Union .6Late the afternoon of December 23 Emory telephoned to Ellinger and toldhim that he had talked with a number of the directors by telephone and thatthere wereseveral sections of the contract which they objected to and whichhe could not then "go along with."Ellinger protested that the Union committeebelieved full agreement had been reached on these matters, and when Emorysuggested they postpone further meetings until December 27, urged that hemeet with the committee that night, since the committee members would believehe had "lied" to them.Ellinger then urged him to meet the next day, on Decem-ber 24, but Emory again declined, saying that he had a "wife and daughter totake care of."Later that evening Emory again called Ellinger, and said therewas another item-that of a wage scale for porters, which the directors wouldnot approve.Ellinger warned him that he was "heading straight into a strike"and finally prevailed upon him to agree to meet briefly the nest day, December24, In an effort to convince the men he "meant business." 7A brief meeting was held on December 24. Emory removed neither his hatnor coat, said he was not there to discuss any issues, and flatly said he wouldsign nothing.Upon the Union's insistence some discussion was had on Emory'sproposal that the termination date be changed in the contract, as well assomeother matters.Finally Emory said he would sign nothing, and asked if theUnited States Conciliation Service should be called in.The union representativesaid he had no objection to this service "being in the case," but that it wouldnot settle the matter.Emory left, and, upon authority granted at a unionweeting the evening before, picket lines were promptly established at theterminal.About 30 of the Respondent's 45 employees went on strike."6 Emory's owntestimonyrefutes his claim.As noted above lie admitted having pro-tested, on December 23, against meeting with the Union on December 244 Emory admitted the two telephone conversations and having said he did not want tomeet on December 24According to his testimony, however, which on this point is whollyincredible,he told Ellinger they would meet the next day and"come to a complete agree-ment.We will sign a stipulation that we have agreed . .21Emory, apparently, wouldhave it believed that he at once rode horses in opposite directions-that on December 16the parties were in dire disagreement on several matters, but on December 23, after aninterim in which there had been nomeetings,he was willing to sign a stipulation thatagreement had been reached.8The Trial Examiner considers the text of the following document, obviously preparedbefore the strike, as significant support of Elhnger's version of the negotiations and apointed refutation of the Respondent's claim that the strike was economic and caused in aneffort to cripple transportation at a busy seasonItwas addressed to "All Union BusTerminal Employees" from W. Don Ellinger, field representativeIn accordance with your instructions, the Negotiating Committee met with Dir.Emory on Friday, December 16th, and presented a minimum compromize (sic) settle-ment of all issues before the partiesAfter lengthy discussion, Mr. Emory agreed torecommend the compromize (sic) settlement to his board of directorsHe further agreed to talk with the Key board members on Saturday, December 17th,and to call an official board meeting for Friday, December 23He agreed to call uson Saturday, December 17th, and let us know the results of phone discussionsHedid so, and reported that the reaction was favorable and he was confident that hecould secure board approval, with a couple of minor exceptions UNION BUS 'TERMINAL OF DALLAS, INC.215D. The strike and following eventsOn December 26 Emory sent copies of the following wire to each of thestriking employees :In view of the fact that this is a public transportation business andmust operate as a public service you are advised to return to your jobon your regular shift not later than December 27th 1949 or report for duty notlater than 8 PM December 27th 1949 otherwise your job will be filledwith a permanent replacement.On December 27 and again on January 3 meetings were attended by theparties and representatives of the United States Conciliation Service.On Decem-ber 27 Emory stoutly maintained the position that he would discuss no matters"relating to the strike" until January 3.On January 3 Emory stated thatthe "whole contract was in dispute," that the strike had "changed all thesituation," that the board of directors "were now a lot tougher on him," andthat "all commitments were off."Finally Emory agreed to draft a new pro-posed agreement for submission through the conciliator. The Respondent'snew proposal was delivered to the Union on January 7. The first articleof the new proposal provided, with reference to recognition of the Union,that "there may exist a state of facts whereby the Union is not now the actualmajority representative of the Company's employees, and if through any com-petent legal proceedings such state of facts should be determined to exist, thiscontract shall, as of the date of such determination, be void and of no furthegforce or effect."Considerable discussion about this new proposal occurred at a meeting onJanuary 10, the Union maintaining that the strike had been caused by theRespondent's unfair labor practices and that the strikers, not the replacements,were employees.At this meeting the Union presented Emory with the follow-ing letter :This letter will constitute an offer made through the Transport WorkersUnion of America for the return of all strikers at the Terminal to their jobswithout condition.All striking employees, thirty in number, are now ready and willingto return to work, and by this means-make application for reinstatement.This is a continuing offer in the event it is not immediately accepted.Please inform us -in writing of the place and manner in which thesestriking employees should report for duty.We would appreciate andrequest a reply at your earliest convenience, and if possible by Wednesdaynoon, January 11th, so that the group may meet promptly to take appropri-ate action.A copy of this communication is being mailed to the 16th Region of theNational Labor Relations Board.There is no evidence that the Respondent has ever replied to the foregoingletter.In any event, it is conceded by the Respondent that none of the 30individuals has ever been recalled for work.Footnote 8-ContinuedYour committee and representatives recognize your desire for a prompt settlement,and expressed this fully to Mr. Emory.His request for a one week delay was occa-sloned by a quick trip to Mexico, and we are agreed that his assurances that he willrecommend the settlement are worthy of our confidence.He has promised to give us the board's decision on Friday, December 23ssSpecial meeting to act on his answer will be held Friday, December 23, 7 p m and12: 00 midnight 216DECISIONSOF NATIONALLABOR RELATIONS BOARDAt a brief meeting of the parties on January 11 Emory tolda union officialthat if he wished to negotiate further he would let the Union know throughthe conciliator.No meeting has since then been held.E. ConclusionsThe complaint alleges, the answer admits, and the Trial Examiner concludesand finds that employees of the Respondent, including all ticket agents, tele-phone information clerks, report clerks, baggage and express agents, red capsor porters, the station auditor, dispatchers or bus callers, and maids employedat its terminal, exclusive of professional employees and all supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.It is concluded and found, on the basis of the Board election held that date,that since November 9, 1949, the Union has been, and now is, the exclusive repre-sentative of all the employees in said unit for the purposes of collectivebargaining.On the basis of facts set forth above the Trial Examiner concludes and findsthat on November 25, 1949, and at all times since that date, the Respondent hasrefused to bargain in good faith with the Union aIt is further concluded and found that: (1) The strike of December 24 wascaused by the Respondent's refusal to bargain; (2) the Respondent's letterto all strikers of December 26, in which it threatened "permanent replacement"for each employee who did not report for work at a given time, constituted aneffective discharge of each of the 30 individuals named in the complaint; (3)such discharges were discriminatory to discourage union activity and becausethe employees had engaged in concerted activity; (4) by refusing to reinstatethe said 30 individuals, upon the unconditional offer to return on January10, the Respondent discriminatorily denied reinstatement to employees engagedin a strike caused by the Respondent's unfair labor practices; and (5) bysuch conduct the Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the_free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action which will effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively withthe Union. It will therefore be recommended that the Respondent cease anddesist therefrom, and also that upon request it bargain collectively with theUnion with respect to wages, hours, and other terms and conditions of employ-9 The Trial Examiner considers specific refusals to include: (1) Insistence upon a unitother than that determined by the Board ; (2) Emory's refusal to sign the contract onDecember 16 and announcement for the first time that he was without authority to con-clude an agreement; and (3) Emory's refusal to sign anything on December 24.Bad faithwas first exhibited by Emory on November 25, when he declined to discuss a proposal whichbad been in his possession for nearly 2 weeks. UNION BUS TERMINAL OF DALLAS, INC.217ment, and if understanding is reached embody such understanding in a signedcontract.It has been found the Respondent has discriminated in regard to the hireand tenure of employment of 30 employees listed in Appendix A, attachedhereto.It will be recommended that the Respondent offer to them immediateand full reinstatement to their former or substantially equivalent positions,10and make them whole for any loss of pay they may have suffered as a resultof the discrimination against them by payment to each of them of a sum ofmoney equal to that which he or she would have earned as wages from January10, 1950,11 to the date of offer of reinstatement.Loss of pay will be computedon the basis of each separate calendar quarter or portion thereof during theperiod from January 10, 1950, to the date of a proper offer of reinstatement.The quarterly periods, herein called quarters, shall begin with the first day ofJanuary, April, July, and October. Loss of pay shall be determined by deductingfrom a sum equal to that which each would normally have earned for eachquarter or portion thereof, his net earnings,12 if any, in other employment duringthat period.Earnings in one particular quarter shall have no effect upon theback-pay liability for any other quarter.33 In accordance with the Woolworthdecision, it will be recommended that the Respondent, upon reasonable request,make available to the Board and its agents all records pertinent to an analysisof the amount due as back pay.The unfair labor practices found reveal on the part of the Respondent sucha fundamental antipathy to the objectives of the Act as to justify an inferencethat the commission of other unfair labor practices may be anticipated. Thepreventive purposes of the Act may be frustrated unless the Respondent isrequired to take some affirmative action to dispel the threat. It will berecommended, therefore, that the Respondent cease and desist from in anymanner interfering with, restraining, or coercing its employees in the exerciseof rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the Trial Examiner makes the following :CONCLUSIONS OF LAW1.Transport Workers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of theindividuals named in Appendix A, attached hereto, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.3.All ticket agents, telephone information clerks, report clerks, baggageand express agents, red caps or porters, the station auditor, dispatchers or buscallers, and maids of the Respondent, employed at its terminal, exclusive ofprofessional employees and all supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.10The Chase National Bank of the City of NewYork,San Juan, Puerto Rico, Branch,65NLRB 827.11Although it has been found that the Respondent discriminated against these employeeson December 26, by the letter containing notice of effective discharge, it is clear that the strik-ing employees unconditionally offered to return to work on January 10, and were refusedreinstatement as of that date.22CrossettLumberCompany,8 NLRB 440.1S F WWoolworth Company,90 NLRB 289. 218DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Transport Workers Union of America,CIO, was on November 9, 1949, andat all times since has been, the exclusive representative within the meaning ofSection 9 (a) of the Act of all employees in the aforesaid unit for the purposes,of collective bargaining.5.By refusing to bargain collectivelywithTransportWorkers Union ofAmerica, CIO,as the exclusive bargaining representative of the employees inthat appropriate unit, the Respondent has engaged in 'and is engaging ii•unfairlabor practices within the meaning of Section 8(a) (5) of the Act.6.By interfering with, restraining,and coercing its Qmployees in the exerciseof rights guaranteed in Section7 of the Act,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]Appendix BNOTICD TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL Nor in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations,to join or assistTRANSPORT WORKERS UNION OF AMERICA, CIO,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection or to re-frain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganiza-tion as a condition of employment as authorized in Section8 (a) (3) ofthe Act.WE WILL OFFER to the employees listed below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights or privileges previously enjoyed,and make them whole for any loss of pay suffered as a -result of the dis-crimination.Joe B. AutreyJoyce GriffinJames H. RainsAnnie May BriceAlphonzo HubertC. L. Reed, Jr.Roy T. BrittainH. W. HubleyD. M. RichmanWilliam BrooksA. J. JohnsonJoe RobertsonDavid A. BrownJ.T. JonesCoon SmithZelvic CampbellBilly E. LundyOdie SorrellsCalvin ConnerMrs. Billy E. LundyRufus WalkerNamon DaleBilly J. McGlaunMarlow WatsonFrank DewberryW. R. McWhorterJ.A.Winters, Jr.John GlennElla B. MeeksFred GossWE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed below with respect to rates of pay, hours of employment, or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is : KANSASMILLING COMPANY219All ticket agents, telephone information clerks, report clerks, baggageand express agents, red caps or porters, station auditor,dispatchersor bus callers,and maids,exclusive of professional employees and allsupervisors as defined in the Act.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or,any terms or conditions of employment againstany employee because of his membership in or activity on behalf of any suchlabor organization.UNIONBus TERMINAL OF DALLAS, INC.,Employer.Dated--------------------By ------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.KANSAS MILLINGCOMPANYandAMERICANFEDERATION OF GRAINPROCESSORS,A. F. OF L., LOCAL UNION 20991.Case No.17-CA-4.November 30, 1951Supplemental DecisionOn November 9, 1950, in a proceeding under Section 10 (f) of theAct to review the Board's Order in this case,l the United States Courtof Appeals for the Tenth Circuit ordered the case remanded to theBoard for the following purpose :To take further evidence to establish how many places, if any,not filled by permanent employees, were available as of October18, 1947, and to make findings and certify such findings to thisCourt; when that is done then the final order in this cause willbe entered in conformity with the views expressed in the opinionof the Court .2Thereafter, pursuant to the court's order, a hearing before a TrialExaminer was held upon due notice, and evidence was introduced byall parties.On July 12, 1951, Trial Examiner Arthur Leff issued aSupplemental Intermediate Report, a copy of which is attached hereto.The Respondent and the General Counsel thereafter filed exceptionsto the Supplemental Intermediate Report, and briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Sup-plemental Intermediate Report, the exceptions and briefs, and the'86 NLRB 925.'The opinion of the Court is reported at 185 F. 2d 413.97 NLRB No. 35.